       Case 4:20-cv-04335-HSG Document 24 Filed 06/14/21 Page 1 of 4



 1   ROB BONTA
     Attorney General of California
 2   PREETI K. BAJWA
     Supervising Deputy Attorney General
 3   JANET N. CHEN
     Deputy Attorney General
 4   State Bar No. 283233
      1300 I Street, Suite 125
 5    P.O. Box 944255
      Sacramento, CA 94244-2550
 6    Telephone: (916) 210-7319
      Fax: (916) 324-5205
 7    E-mail: Janet.Chen@doj.ca.gov
     Attorneys for Defendants
 8   Bloise, Davis, Diaz, Duke, Feston, Franco, Haub,
     and Taylor
 9

10                             IN THE UNITED STATES DISTRICT COURT

11                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

12                                           OAKLAND DIVISION

13

14
     C. JAY SMITH, et al.,                                    4:20-cv-04335-HSG
15
                                               Plaintiff, JOINT STIPULATION AND ORDER TO
16                                                        EXTEND DEADLINE FOR
                    v.                                    DEFENDANTS TO RESPOND TO
17                                                        PLAINTIFF’S COMPLAINT
18   R. DIAZ, et al.,                                  Judge:        Hon. Haywood S. Gilliam, Jr.
                                                       Trial Date:   None set
19                                         Defendants. Action Filed: June 29, 2020
20

21         Under Local Rule 6-2, Plaintiff C. Jay Smith and Defendants Bloise, Davis, Diaz, Duke,

22   Feston, Franco, Haub, and Taylor (collectively “the Parties”), by and through their undersigned

23   counsel stipulate and agree as follows:

24         On March 16, 2021, Defendants requested a first extension of time to respond to

25   Plaintiff’s complaint. This request was based on Defendants’ counsel’s workload, the need to

26   resolve service issues, and to determine whether the Attorney General’s Office would represent

27   the Defendants. However, prior to the deadline to respond to the Complaint, Defendants’

28   counsel determined that the Complaint had not yet been screened and requested screening.
                                                          1
                 Joint Stip. & Order to Extend Deadline Defs. File Resp. Pleading Pl.’s Compl. (4:20-cv-04335-HSG
       Case 4:20-cv-04335-HSG Document 24 Filed 06/14/21 Page 2 of 4



 1   The Court granted the request for screening, and ordered Defendants to file a response within

 2   21 days, or by June 11, 2021.

 3           Since that time, Defendants’ counsel has reviewed the Complaint and determined that

 4   there are grounds for a motion to dismiss. On June 9, 2021, Defendants’ counsel contacted

 5   Plaintiff’s counsel by email to provide some of the proposed grounds for a motion to dismiss

 6   and, to schedule a meet-and-confer to discuss the Complaint and grounds for a motion to

 7   dismiss. That meet-and-confer is scheduled for June 14, 2021.

 8           Upon completion of the meet-and-confer process, which the parties hope to complete by

 9   June 18, 2021, the defendants anticipate they will need two weeks from June 18, 2021, up to

10   and including July 2, 2021 for either (1) Defendants’ to prepare and file a responsive pleading

11   to Plaintiff’s Complaint, or (2) for Plaintiff to file an Amended Complaint.

12           In view of these circumstances, the Parties believe good cause exists and so stipulate to a

13   twenty-one day extension of time, up to and including July 2, 2021, for Defendants to file a

14   responsive pleading or, in the alternative, for Plaintiff to file an Amended Complaint by this

15   date.

16           If Defendants file a motion to dismiss to the current operative complaint, the Parties

17   further stipulate that Plaintiff may have a reciprocal extension of time for her to file her

18   opposition to the motion. Absent good cause, Defendants will submit their reply brief seven

19   days after service of the opposition.

20           IT IS SO STIPULATED.

21

22   Dated: June 11, 2021                                  /s/ Janet N. Chen
                                                           Janet N. Chen
23                                                         Deputy Attorney General
                                                           Attorney for Defendants
24                                                         Bloise, Davis, Diaz, Duke, Feston, Franco, Haub,
                                                           and Taylor
25

26
     Dated: June 11, 2021                                  /s/ Jennifer Orthwein
27                                                         Jennifer Orthwein
                                                           Medina Orthwein LLP
28                                                         Attorney for Plaintiff Smith
                                                            2
                   Joint Stip. & Order to Extend Deadline Defs. File Resp. Pleading Pl.’s Compl. (4:20-cv-04335-HSG
       Case 4:20-cv-04335-HSG Document 24 Filed 06/14/21 Page 3 of 4



 1                                         FILER’S ATTESTATION

 2          Pursuant to Civil L.R. 5-1(i)(3) regarding signatures, I, Janet N. Chen, attest that

 3   concurrence in the filing of this document has been obtained from each of the other signatories. I

 4   declare under penalty under the laws of the United States of America that the foregoing is true

 5   and correct. Executed this 11th day of June 2021, at Sacramento, California.

 6
                                                                         /s/ Janet N. Chen______________
 7                                                                       Janet N. Chen
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          3
                 Joint Stip. & Order to Extend Deadline Defs. File Resp. Pleading Pl.’s Compl. (4:20-cv-04335-HSG
       Case 4:20-cv-04335-HSG Document 24 Filed 06/14/21 Page 4 of 4



 1                                                   ORDER

 2          PURSUANT TO STIPULATION AND GOOD CAUSE APPEARING, IT IS SO

 3   ORDERED THAT:
 4          The time for Defendants to file a responsive pleading to Plaintiff’s Complaint is extended
 5   by twenty-one (21) days, up to and including, July 2, 2021.
 6          In the alternative, Plaintiff may file an Amended Complaint, in which case Plaintiff will
 7   file the Amended Complaint by July 2, 2021. Upon the filing of an Amended Complaint, all prior
 8   dates will be vacated. This Court will screen Plaintiff’s Amended Complaint and, upon
 9   recognition of cognizable claims, will issue a new Scheduling Order.
10

11   Dated: June 14, 2021
12

13

14
                                                         HAYWOOD S. GILLIAM, JR.
15                                                       UNITED STATES DISTRICT JUDGE
16   SA2021400482
     35192384.docx
17

18

19

20

21

22

23

24

25

26

27

28
                                                          4
                 Joint Stip. & Order to Extend Deadline Defs. File Resp. Pleading Pl.’s Compl. (4:20-cv-04335-HSG
